Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 12/12/2019.
Claims 1-20 are pending, where claims 1, 11 and 18 are independent.
This application claims the priority benefit of the provisional application no. 62/552,428 filed on 08/31/2017 incorporated herein. 
This application claims the priority benefit of the International application no. PCT/US2018//048313 filed on 08/28/2018 incorporated herein. 

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 03/20/2020, 03/25/2020, 03/17/2021, 09/27/2021 and 05/06/2022 were filed after the mailing date of the application have been received.  See MPEP § 609 ¶ C(1). 
	Examiner notes that the large number of filled IDS consisting of a large number of U.S. Patent Documents, Foreign Patent Documents and Other documents, of which Applicant alleges to be pertinent prior art for consideration with no further discussion explaining the particular relevance of any documents.
	However, it is impractical for the examiner to review the references thoroughly with the number of references cited in this case. The IDS and the information referred to therein has been placed in the file but not considered. 
See MPEP § 2004.13: "It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant's attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aft'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert, denied, 414 U.S. 874 (1974). But of. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995)."

Significantly, an applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant material from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical material. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). 
If applicant instead indicates that all the submitted documents are most highly pertinent, then applicant is requested to provide an explanation of the pertinence of every single cited reference in the Information Disclosure filling up the last column of IDS Form PTO/SB/08a in MPEP §609.  
Applicants are requested to identify the relevant references including relevant sections highlighted in each of the relevant references, since they are believed to be the most knowledgeable about the content of the information included in the IDS submitted. This information is necessary to evaluate to the large volume of prior art submitted.    
Because, the examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references and give the burden to the applicant to proof which cited references is closest to the claimed invention.

Multiple filed related applications 
Applicants have filed multiple related applications. To date, it appears that the related co-pending applications stand pending and yet to be examined. They are plurality of co-pending related Applications and double patenting issue is proper. See MPEP 804 and 1490 (VI) D:   
 Nonstatutory Double Patenting 
37 CFR 1.78(b) provides that when two or more applications filed by the same applicant contain conflicting claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application.  Applicant is required to either cancel the conflicting claims from all but one application or maintain a clear line of demarcation between the applications.  See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  See MPEP § 804.

Claims 1, 11 and 18 are provisionally rejected on the ground of nonstatutory double patenting over claims 1 and 15 of co-pending U.S. Patent application No. 16/623828 (USPGPub. No. 2020/019595 A1). This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending US Patent application No. 16/623828 (corresponding USPGPub. No. 2020/019595 A1) and the instant applications are claiming common subject matter, as follows: 

Instant Application No. 16/621784 
US Application 16/623828 (USPGPub. No. 2020/019595 A1)
Title 
INJECTOR PRESSURE CALIBRATION SYSTEM AND METHOD
SYSTEM AND METHOD FOR DRIVE MEMBER POSITION AND FLUID INJECTOR SYSTEM MECHANICAL CALIBRATION
Claim 1. A calibration system for calibrating a pressure output of a drive member of a fluid injector, the calibration system comprising: 
a housing configured for connecting to the fluid injector; 
a drive member engagement portion configured for contacting a drive member of the fluid injector; 
a compressible member connected at its proximal end to the drive member engagement portion, wherein the compressible member is compressed with movement of the drive member of the fluid injector between a first, uncompressed position and a second, at least partially compressed position of the fluid injector in a distal direction; and 
a sensor connected to the compressible member, wherein the sensor is configured for measuring a force imparted by the drive member when the compressible member is in the second, at least partially compressed position.
1. A method for calibrating a position of a drive member of a fluid injector system, the method comprising: 
engaging at least one syringe comprising a drive member with at least one piston of a fluid injector such that the at least one piston is in operable communication with the drive member; 
driving the drive member with the at least one piston to a distal-most position in the at least one syringe; applying a first predetermined load force on a distal end of the at least one syringe with the drive member; recording a position of the drive member at which the first predetermined load force is achieved; 
moving the drive member in a proximal direction at a predetermined rate until a second predetermined load force that is less than the first predetermined load force is achieved; and 
recording a position of the drive member at which the second predetermined load force is achieved.
Claims 2-20 are also provisionally obvious to the claims 1-29 of the U.S. Patent co-pending Application No. 16/623828 (USPGPub. No. 2020/019595 A1).


	Claims 1, 11 and 18 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 15 of co-pending application 16/623828 (corresponding USPGPub. No. 2020/019595 A1). Although the conflicting claims are not identical, they are not patentably distinct from each other (as shown in the table for comparison) because they are substantially similar (as for example the limitation “a drive member engagement portion configured for contacting a drive member of the fluid injector” of the application is equivalent to the limitation “engaging at least one syringe comprising a drive member with at least one piston of a fluid injector such that the at least one piston is in operable communication with the drive member; driving the drive member with the at least one piston to a distal-most position in the at least one syringe” of the co-pending application) in scope and they use the similar limitations and produce the same end result of calibrating a pressure output of a drive member.  
 It would be therefore obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made that to modify or to omit the additional elements of claims 1 and 15 of the co-pending application to arrive at the claims 1, 11 and 18 of the instant application, would perform the same functions as before. 
This is a provisional obviousness-type nonstatutory double patenting rejection because the patentably indistinct claims have not yet been patented. See MPEP § 804.

Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18 recites the term “positon” in line 19 may be a typographical error. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claims 2 and 5 recite the limitation "the group consisting of" in line 2. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, it will be assumed “a group consisting of”.  See MPEP 2173.05(e).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 11 and 18 are rejected under 35 U.S.C. 101 because of unstructured claim limitations of the invention and the disclosed invention is inoperative and therefore lacks utility. 
The steps of the limitations are not structured (incomplete story) to any specific goal and utility of the invention rather it is reciting housing, drive member, compressible member and sensor for measuring force, thereby the claims set forth inoperative and/or “lack of utility” for the claimed invention (i.e., why it would be useful and what is the specific goal). See MPEP 2107.
Dependents claims 2-8, 12-15 and 19 are also rejected as they are dependent of the independent claims 11 and 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Neer, (WO 2010027636 A1) in view of Schleicher, et al. (USPGPub No. 2017/0312430 A1).
		As to claims 1, 11 and 18, Neer discloses A calibration system for calibrating a pressure output of a drive member of a fluid injector (Neer [abstract] “injector calibration apparatus” see Fig.1-7), the calibration system comprising: 
a housing configured for connecting to the fluid injector; a drive member engagement portion configured for contacting a drive member of the fluid injector; (Neer [page 17] “calibration of the power injector 10 - interconnected to the powerhead 50 - calibration routine calibrate the injector 10 - for a given injection flow rate and motor current - the pressure in the syringe determined from a monitored motor current” [pages 1-10] [abstract] see Fig.1-7);
[a compressible member connected at its proximal end to the drive member engagement portion, wherein the compressible member is compressed with movement of the drive member of the fluid injector between a first, uncompressed position and a second, at least partially compressed position of the fluid injector in a distal direction]; and 
a sensor connected to the compressible member, wherein the sensor is configured for measuring a force imparted by the drive member when the compressible member is in the second, at least partially compressed position (Neer [pages 1-10] “injector calibration apparatus include a calibration motor and the power injector assembly include a sensor and calibration logic - sensor operable to monitor a magnitude of a resistive force imparted on the injector ram and the calibration logic operatively interconnected with each of the calibration motor and the sensor - include a data structure operatively interconnected with the calibration logic - include a plurality of data groups each includes a pressure, an associated injector ram speed, and an associated monitored current” [page 17-26] “calibration of the power injector 10 - interconnected to the powerhead 50 - calibration routine calibrate the injector 10 - for a given injection flow rate and motor current - the pressure in the syringe determined from a monitored motor current” [abstract] see Fig.1-7, element 124 ram interface member and drive member; sensor monitoring force provides measuring the force).

But, Neer does not explicitly teach a compressible member connected at its proximal end to the drive member engagement portion, wherein the compressible member is compressed with movement of the drive member of the fluid injector between a first, uncompressed position and a second, at least partially compressed position of the fluid injector in a distal direction.
However, Schleicher discloses a compressible member connected at its proximal end to the drive member engagement portion, wherein the compressible member is compressed with movement of the drive member of the fluid injector between a first, uncompressed position and a second, at least partially compressed position of the fluid injector in a distal direction (Schleicher [abstract] “plunger head for a fluid injection device includes a transducer disposed in the plunger head to measure a compressive force -includes a power source and a microcontroller disposed in the plunger head - sensing application of the compressive force to the plunger head” [0003-41] See Fig. 1-3, microcontroller controlled plunger head provides compressive drive member for movement from uncompressed (proximal end) to compressed (distal end) position based on sensor output);

Neer and Schleicher are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain medical fluid injector.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities compressible member with movement of the drive member of the fluid injector, as taught by Neer, and incorporating microcontroller controlled plunger head based on sensor output, as taught by Schleicher.  

As to claim 2, the combination of Neer and Schleicher disclose all the limitations of the base claims as outlined above.  
The combination further discloses The calibration system of claim 1, wherein the sensor is selected from the group consisting of a strain gauge, a force sensor, a load cell, a pressure sensor, a force transducer, and combination of any thereof (Neer [pages 1-10] “injector calibration apparatus - include a sensor and calibration logic - sensor operable to monitor a magnitude of a resistive force imparted on the injector ram - include a data structure operatively interconnected with the calibration logic - include a plurality of data groups each includes a pressure, an associated injector ram speed, and an associated monitored current” [page 17-26] “pressure in the syringe determined from a monitored motor current” [abstract] see Fig.1-7, force gauge provides force sensor).

As to claim 3, the combination of Neer and Schleicher disclose all the limitations of the base claims as outlined above.  
The combination further discloses The calibration system of claim 2, wherein the sensor comprises a strain gauge (Schleicher [abstract] “plunger head for a fluid injection device includes a transducer disposed in the plunger head to measure a compressive force - sensing application of the compressive force to the plunger head” [0003-41] “smart plunger head - include a transducer e.g., a switch, pressure sensor, strain sensor, piezo electric, or the like - in response to a force exerted on the plunger head, informs the plunger head to switch operative modes” See Fig. 1-3).

As to claim 4, the combination of Neer and Schleicher disclose all the limitations of the base claims as outlined above.  
The combination further discloses The calibration system of claim 2, wherein the sensor comprises a force sensor (Neer [pages 1-10] “injector calibration apparatus - include a sensor and calibration logic - sensor operable to monitor a magnitude of a resistive force imparted on the injector ram - include a data structure operatively interconnected with the calibration logic - include a plurality of data groups each includes a pressure, an associated injector ram speed, and an associated monitored current” [page 17-26] “pressure in the syringe determined from a monitored motor current” [abstract] see Fig.1-7, force gauge provides force sensor).

As to claims 5 and 12, the combination of Neer and Schleicher disclose all the limitations of the base claims as outlined above.  
The combination further discloses The calibration system of claim 1, wherein the compressible member is selected from the group consisting of a spring, a plurality of springs, a pneumatic compression cell, a hydraulic compression cell, a compressible foam, an elastomer, and combinations of any thereof (Schleicher [abstract] “plunger head for a fluid injection device includes a transducer disposed in the plunger head to measure a compressive force - sensing application of the compressive force to the plunger head” [0003-41] “plunger head 100 include a force sensor 107 a type of transducer - simple spring-loaded switch molded into the plunger head 100 - detect the dynamic changes in pressure” See Fig. 1-3).

As to claims 6 and 13, the combination of Neer and Schleicher disclose all the limitations of the base claims as outlined above.  
The combination further discloses The calibration system of claim 5, wherein the compressible member is a spring (Schleicher [abstract] “plunger head for a fluid injection device includes a transducer disposed in the plunger head to measure a compressive force - sensing application of the compressive force to the plunger head” [0003-41] “plunger head 100 include a force sensor 107 a type of transducer - simple spring-loaded switch molded into the plunger head 100 - detect the dynamic changes in pressure” See Fig. 1-3).

As to claims 7 and 14, the combination of Neer and Schleicher disclose all the limitations of the base claims as outlined above.  
The combination further discloses The calibration system of any of claim 1, wherein the sensor is in wired or wireless communication with a processor and an output of the sensor is transmitted to the processor (Schleicher [0003-41] “plunger head 100 includes transceiver 101 - depicted to emit/receive ultrasonic signals, microcontroller 113 - transceiver 101 configured to wirelessly communicate - one or more wireless communication - microcontroller 113 programmed with instructions to control the overall operation - electrically coupled to every electrical device in plunger head 100” [abstract] See Fig. 1-3).

As to claim 8, the combination of Neer and Schleicher disclose all the limitations of the base claims as outlined above.  
The combination further discloses The calibration system of claim 1, wherein an output of the sensor is used to calibrate an input to one or more of a motor, the drive member, a ball screw in mechanical communication with the motor and the drive member, a frictional component from a disposable fluid delivery reservoir, and other compressible mechanical components (Neer [abstract] “series of powerhead motor (58) current levels for a variety of powerhead ram (74) speed and force combinations measured and recorded in a calibration look up table” [pages 1-10] “injector calibration apparatus include a calibration motor and the power injector assembly include a sensor and calibration logic - interconnected with each of the calibration motor and the sensor - include a data structure operatively interconnected with the calibration logic - include a plurality of data groups each includes a pressure, an associated injector ram speed, and an associated monitored current” [page 17-26] “calibration of the power injector 10 - interconnected to the powerhead 50 - calibration routine calibrate the injector 10 - for a given injection flow rate and motor current - the pressure in the syringe determined from a monitored motor current” see Fig.1-7, sensor monitoring force based on current drawn by motor provides the input of motor).

As to claims 9, 16 and 20, the combination of Neer and Schleicher disclose all the limitations of the base claims as outlined above.  
The combination further discloses The calibration system of any of claim 1, wherein an output of the sensor is used to generate a calibration curve for calibrating a pressure output of the drive member of the fluid injector (Neer [abstract] “series of powerhead motor (58) current levels for a variety of powerhead ram (74) speed and force combinations measured and recorded in a calibration look up table” [pages 1-10] “injector calibration apparatus include a calibration motor and the power injector assembly include a sensor and calibration logic - interconnected with each of the calibration motor and the sensor - include a data structure operatively interconnected with the calibration logic - include a plurality of data groups each includes a pressure, an associated injector ram speed, and an associated monitored current” [page 17-26] “calibration of the power injector 10 - interconnected to the powerhead 50 - calibration routine calibrate the injector 10 - for a given injection flow rate and motor current - the pressure in the syringe determined from a monitored motor current” see Fig.1-7, variety of powerhead ram speed and force combinations measured and recorded in a calibration look up table obviously generating calibration curve).

As to claims 10 and 17, the combination of Neer and Schleicher disclose all the limitations of the base claims as outlined above.  
The combination further discloses The calibration system of claim 9, wherein the calibration curve is utilized to determine or predict a fault condition (Neer [abstract] “series of powerhead motor (58) current levels for a variety of powerhead ram (74) speed and force combinations measured and recorded in a calibration look up table” [pages 1-10] “injector calibration apparatus include a calibration motor and the power injector assembly include a sensor and calibration logic - interconnected with each of the calibration motor and the sensor - include a data structure operatively interconnected with the calibration logic - include a plurality of data groups each includes a pressure, an associated injector ram speed, and an associated monitored current” [page 17-26] “calibration of the power injector 10 - interconnected to the powerhead 50 - calibration routine calibrate the injector 10 - for a given injection flow rate and motor current - the pressure in the syringe determined from a monitored motor current” see Fig.1-7, variety of powerhead ram speed and force combinations measured and recorded in a calibration look up table obviously determines the status).

As to claim 15, the combination of Neer and Schleicher disclose all the limitations of the base claims as outlined above.  
The combination further discloses The calibration system of claim 14, wherein the processor determines the pressure output of the fluid injector from the output of the sensor and the modulus of compression of the compressible member (Schleicher [0003-41] “plunger head 100 includes transceiver 101 - depicted to emit/receive ultrasonic signals, microcontroller 113 - transceiver 101 configured to wirelessly communicate - one or more wireless communication - microcontroller 113 programmed with instructions to control the overall operation - electrically coupled to every electrical device in plunger head 100” [abstract] “plunger head for a fluid injection device includes a transducer disposed in the plunger head to measure a compressive force -includes a power source and a microcontroller disposed in the plunger head - sensing application of the compressive force to the plunger head” See Fig. 1-3).

As to claim 19, the combination of Neer and Schleicher disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 18, further comprising sending the measurement signal to a processor to calibrate a pressure output of the drive member based on the measurement signal (Schleicher [0003-41] “plunger head 100 includes transceiver 101 - depicted to emit/receive ultrasonic signals, microcontroller 113 - transceiver 101 configured to wirelessly communicate - one or more wireless communication - microcontroller 113 programmed with instructions to control the overall operation - electrically coupled to every electrical device in plunger head 100” [abstract] See Fig. 1-3).

Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Small, et al. USP No. 9,855,387 B2.
Stokes, et al. USPGPub No. 2012/0123257 A1. 
Gibson, et al. USPGPub No. 2014/0142537 A1.
Reilly, USP No. 9,474,857 B2. 
Pedersen, USPGPub No. 2020/0129702 A1.
Dlugos, et al. USPGPub No. 2008/0015406 A1.
Reilly, USP No. 9,480,791 B2. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Md Azad/
Primary Examiner, Art Unit 2119